 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDenver Lamb Co. and United Food and CommercialWorkers International, AFL-CIO, Local No. 7.Case 27-CA-733728 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 9 May 1983 Administrative Law Judge Fred-erick C. Herzog issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, DenverLamb Co., Denver, Colorado, its officers, agents,successors, and assigns, shall take the action setforth in the Order, except that the attached noticeis substituted for that of the administrative lawjudge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT assist or support Industrial, Tech-nical and Professional Employees, a Division of theNational Maritime Union, AFL-CIO, or any otherlabor organization, by soliciting and obtainingmembership application or authorization cards.WE WILL NOT threaten to fire or otherwise getback at employees because we learn that they haveengaged in or may in the future engage in activitieson behalf of a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of rights guaranteed by Section 7 of theAct.DENVER LAMB Co.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In agreeing with the judge that the Respondent violated Sec. 8(aX2)and (1) of the Act when its supervisor, Montour, solicited authorizationcards on behalf of the National Maritime Union, AFL-CIO, from his son,Manuel Montour, and from employee Pat Stefanich, we find it unneces-sary to determine whether Montour solicited cards from an additionalnumber of unknown employees since his conduct in soliciting cards fromhis son and from Stefanich clearly demonstrates that the Respondent wasunlawfully lending assistance to a labor organization in violation of Sec.8(aX2) and (1) of the Act.Member Hunter agrees with the judge's finding that the Respondentviolated Sec. 8(a)(1) of the Act through Supervisor Montour's threat todischarge employee Trujillo for engaging in union activity. MemberHunter finds it unnecessary to pass on the judge's conclusion that the Re-spondent violated Sec. 8(a)(1) of the Act through Montour's threat to dis-charge employee Montoya for engaging in union activity inasmuch as thefinding of such an additional violation would be cumulative and wouldnot materially affect the Order.269 NLRB No. 91DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.Based on a charge filed on June 1, 1981, by United Foodand Commercial Workers International, AFL-CIO,Local No. 71 (hereinafter referred to as the Union) thatDenver Lamb Company (hereinafter referred to as theRespondent) has engaged in unfair labor practices in vio-lation of Section 8(a)(3), (2), and (1) of the Act, a com-plaint was issued by the Regional Director for Region 27of the National Labor Relations Board on January 22,1982. The complaint, as amended, alleges, generallyspeaking, that the Respondent discriminatorily failed andrefused to reinstate one Paul Montoya to a job on theRespondent's loading dock following his unconditionaloffer to return to work following a strike, that the Re-spondent rendered assistance to a labor organization ri-valing the Union, and that, by various other acts, the Re-' At that time known as Local 641.508 DENVER LAMB CO.spondent interfered with and coerced employees in theexercise of rights guaranteed them under Section 7 of theAct. The Respondent's answer, as amended, admits cer-tain factual allegations but denies all wrongdoing.Pursuant to notice this case was tried before me atDenver, Colorado, on September 14 and 15, 1982. At thetrial all parties were afforded the right to participate, toexamine and cross-examine witnesses, and to adduce evi-dence and make arguments in support of their positions.Additionally, all parties were afforded the right to filebriefs on conclusion of the trial.Based on the entire record, including my considerationof the briefs filed by the parties, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Colorado corporation, is engagedin the business of slaughtering and processing lambs andlamb products from its office and plant located inDenver, Colorado. In the course of this business it annu-ally purchases goods and materials valued at more than$50,000 directly from sources outside Colorado, and an-nually sells and ships goods, at wholesale, directly topoints outside Colorado.I find the Respondent to be an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent's answeradmits, and I find that both the Union, and Industrial,Technical and Professional Employees, a Division of theNational Maritime Union, AFL-CIO (hereinafter re-ferred to as the NMU), are now, and at all times materialherein have been, labor organizations within the meaningof Section 2(5) of the Act.II111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent has been engaged since its beginningin November 1979 in the business of slaughtering, proc-essing, and wholesale sale of lamb and related productsfrom its single plant at Denver, Colorado. Within itsplant is an area known as the kill floor department, com-prised of subareas known as the kill floor, the con-demned room, the casing room, and the chill cooler.Also within its plant is the cooler/dock department, con-sisting of the offal room, a cooler, and a loading dock.Verner Averch is the Respondent's general manager ofthe entire plant. Don DeBey is its foreman and ManuelMontour is its assistant foreman of the kill floor depart-ment. Each of the three men is admittedly a supervisorwithin the meaning of Section 2(11) of the Act. ManuelSchwab is the Respondent's cooler/dock foreman. Whilehis status as a supervisor is not critical to the decision ofthis case, it was admitted by DeBey that Schwab alsopossesses supervisory authority.At times material herein the Respondent employed ap-proximately 80 workers. Of that number approximately68-72 worked in the kill floor department, with the re-maining workers distributed through the cooler/dock de-partment or other departments, possibly such as the cleri-cal department.Generally speaking, at no time material hereto has anylabor organization been validly recognized or certified asthe exclusive collective-bargaining representative of theRespondent's employees. To the contrary, at one timethe Respondent voluntarily recognized the NMU as therepresentative of its employees. However, the Respond-ent later withdrew that recognition and voided its collec-tive-bargaining agreement with the NMU pursuant to theterms of a settlement agreement approved by the Re-gional Director.2The Union has apparently since the fall of 1979 soughtto win sufficient support from employees of the Re-spondent to enable its designation or recognition as theircollective-bargaining representative. The record is un-clear as to the reason April 1981 seemed a propitioustime to engage in a strike.3But according to ForemanDeBey approximately 40-55 workers chose to engage ina strike which commenced on or about April 30, 1981.The strike lasted only until May 4, 1981, at which timethe Union tendered to the Respondent the unconditionaloffer of all striking employees to return to work. TheRespondent's reply was that, while each offer was ac-cepted, employees could not then be returned to theirformer positions since it had no openings. Instead theRespondent advised the Union that returning strikerswould be offered positions as openings occurred accord-ing to each individual employee's seniority on a preferen-tial hiring list. And, in fact, employees were returned totheir jobs in such a way that only one complaint has re-sulted.B. Issues'i. It is alleged that the Respondent rendered aid, as-sistance, and support to the NMU in violation of Section8(a)(2) and (1) of the Act by:a. Through Manuel Montour, requesting and solicitingemployees on or about April 28 and 29, 1981, to signunion authorization cards for the NMU on the Respond-ent's property.b. Through Montour, on or about April 28, 1981, tell-ing employees they would all be out on the street if theydid not sign cards for the NMU2. It is further alleged that the Respondent violatedSection 8(a)(3) and (1) of the Act by discriminatingagainst its employee Paul Montoya, in that the Respond-2 The settlement agreement in question has evidently not been setaside, and is not in evidence. Accordingly, it is appropriate to commentthat I have engaged in the above factual recital merely to provide con-text for the operative facts underlying the instant unfair labor practicecharge. I have not based any finding of fact or remedial provision on evi-dence of facts other than those demonstrating the commission of unfairlabor practices in this case.I While the Respondent's evidence pointed toward employees' de-mands for a wage increase as the cause of the strike, the General Coun-sel's evidence tended to show that it was employees' desires for a repre-sentational election which underlay the strike. The issue need not be de-cided here, for no claim is made that the strike was either caused or pro-longed by any unfair labor practices of the Respondent.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent failed and refused to reinstate Montoya to "a job onthe loading dock."3. Finally, it is alleged that the Respondent violatedSection 8(a)(l) of the Act by interrogating employees, bythreatening employees, and by ordering an employee tostay out of the dock area.C. The Aid, Assistance, and Support of the NMUAccording to the General Counsel, the Respondent,through Supervisor Montour, violated Section 8(a)(l) ofthe Act by interfering with and coercing employees inthe exercise of rights protected by Section 7 of the Actin such a way as to violate Section 8(a)(2) of the Act,which prohibits an employer, inter alia, from interferingwith the formation of a labor organization or contribut-ing any support to it.The General Counsel and the Charging Party havenot, however, argued or presented evidence tending toestablish that the Respondent has either sought to or suc-ceeded in dominating any labor organization.Employee Larry Montoya, a cardsigner for the Unionand a participant in the strike, testified credibly regard-ing an incident which occurred a couple of days beforethe strike commenced. While on his way to lunch he sawSupervisor Montour with a group of employees. Henoted that Montour had paper and pen in hand, and thata couple of employees were bent over as though fillingout white, envelope size, pieces of paper, which couldpossibly have been authorization cards. Larry Montoyasaw Montour hand similar pieces of paper to a couple ofother employees. He admitted that he never saw whatwas written or printed on the pieces of paper. At that heturned back to where he had come from, intending tolocate his father, Paul Montoya. He returned with PaulMontoya seconds later but by that time the group haddispersed. Supervisor Montour was not called by the Re-spondent to rebut this (or any other) testimony. None ofthe employees in the group was called as a witness byany party.Employee Pat Stefanich testified that on April 28,1981, he was in the plant's locker room with Montourduring lunchtime. Montour took him into a room nearbyand asked if he wanted to sign a card for "the union."Montour then asked if he had already signed a card forthe Union. Stefanich responded that he had. At thatMontour asked Stefanich to sign another card and ex-plained that he would rather see the NMU get in. Mon-tour succeeded in securing Stefanich's signature on amembership application and dues-deduction authorizationwhich, among other things, purported on its face to des-ignate the NMU to act as the sole collective-bargainingagent in all matters affecting Stefanich's wages, hours,and working conditions. During this same incident Mon-tour allegedly told Stefanich that he did not want to seethe Union get in because it caused plants to close by de-manding wage increases. Both the General Counsel andthe Respondent produced affidavits signed by Stefanichwhich differed in certain respects from his testimony attrial, as well as from one another. Moreover, Stefanichwas quite reluctant to testify for the General Counsel,appearing only after the trial was adjourned overnight toallow the General Counsel an opportunity to secure histestimony either by persuasion or by subpoena enforce-ment. Nevertheless, the impression made by Stefanichthroughout his testimony was that of a truthful, if some-what imprecise, witness. In instances where he was re-petitively called on to recount the thrust of his meetingwith Montour on April 28, 1981, he told the same essen-tial tale, i.e., Montour asked him about his sentiments forand against the involved unions and successfully askedhim to sign an authorization card for the NMU I there-fore credit him in such testimony. However, I regard histestimony regarding the possibility of plant closure, or ofemployees being "put out on the street" should theUnion secure representation rights as uncertain, due tohis self-contradiction. Accordingly, I do not credit it. Asstated earlier herein, Montour was not called to rebutStefenich.The final piece of evidence presented on the issue ofillegal assistance to the NMU was the testimony of em-ployee Paul Montoya. Montoya stated that a week or sobefore the strike he observed Montour instruct his son,Manuel Montour, an employee, to sign an authorizationcard on behalf of the NMU. According to Montoya heoverheard Montour tell his son, "Just go ahead and signyour name on it. You don't have to work about nothingelse." Manuel Montour, like his father, was not called bythe Respondent to rebut any of the testimony. Thus,there being no evidence to the contrary, and the testimo-ny of Paul Montoya being neither inherently implausiblenor diminished by my impression of his credibility gainedfrom observing his demeanor, I credit Montoya's testi-mony concerning the incident.I find that the General Counsel's unrebutted evidenceestablishes as fact that Montour did solicit employeesStefanich and Manuel Montour, his son, to sign authori-zation cards and otherwise support the NMU And whilethe evidence is less substantial regarding Montour's simi-lar solicitation of authorization card signatures from anentire group of employees, I conclude that the direct, un-contradicted evidence of Montour's activities with Ste-fanich and Manuel Montour sufficiently colors the cir-cumstances of his meeting with the group to enable afurther finding that Montour solicited an additional, butunknown, number of employees to sign cards.Accordingly, I shall find that the Respondent, whichbears responsibility for the actions of its supervisors, vio-lated Section 8(a)(2) and (1) of the Act by soliciting em-ployees to sign authorization cards or othewise lend sup-port to a labor organization, the NMU. Pittsburgh MetalLithographing Co., 158 NLRB 1126 (1966).While it is clear that the evidence before me will notsupport a finding that the Respondent engaged in an ex-tensive campaign on behalf of the NMU, or that itsought to either recognize or control the NMU, it haslong been considered axiomatic that acts such as Mon-tour's are illegal. By their very nature such acts requireemployees to honor the employer's, rather than theirown, desires regarding the question of whether to select510 DENVER LAMB CO.union representation or not. Pittsburgh Metal Lithograph-ing Co., id, at 1133.4I find and conclude that by soliciting and instructingemployees to sign authorization cards and lend supportto the NMU the Respondent violated Section 8(a)(2) and(1) of the Act.However, in light of my credibility finding with re-spect thereto, I conclude that the allegation that Mon-tour told employees that they would lose their jobs or be"out on the street" if they failed to support the NMUhas not been proven. Accordingly, it must be dismissed.D. The Alleged Failure to Reinstate Paul MontoyaAs noted earlier herein, at the conclusion of the 1981strike the Respondent established a preferential hiring listfor the purpose of recalling strikers to their jobs as thejobs became available. Apparently the recall processworked rather smoothly, for, so far as the record shows,only one complaint resulted, i.e., that Paul Montoya wasnot immediately recalled to his proper position of em-ployment.Before the strike Montoya worked in the offal room,part of the cooler/dock department. When he applied forreinstatement at the conclusion of the strike he, likeother employees, was told there was no work. It was notuntil June 15, 1981, that he returned to work for the Re-spondent. And, even then, it was not at his previous job.Instead, he was hired on a day-to-day basis as a "stick-er." Montoya worked all that week as a day laborer.On Friday of that week he went to speak to Schwab,to ask about being hired to work on Saturday. Schwabtold him to check back later in the day. Montoya did so,around 2 p.m. and, on his arrival at Schwab's work sta-tion near the loading dock, observed Schwab andAverch in a discussion. He waited nearby for them tocomplete their talk and, as he did so, saw his son, LarryMontoya, working nearby. Montoya went over andasked his son a question. As he did so he was observedby Averch, who came over and ordered him away fromthe loading dock. Averch told him he did not want himtalking to employees on the loading dock, and said that ifhe wanted to talk to them to do so at breaktime, lunch,or on his own time. Montoya became angry and leftwithout speaking to Schwab.Later that same afternoon Montour approached Mon-toya and advised him he would be better off to stay inhis own department, to stay off the loading dock, and tostay out of Averch's way. Montoya stated that Montourexplained that "Averch figures that you were the ringleader in this union thing because he seen you outsidewith Ron Bush all the time."6Montour continued,saying, "Vern Averch is a pretty nice guy, but you dohim wrong and it be a long time before he forgets you."Montoya responded that he would stay out of Averch'sway.4 Counsel for the General Counsel cited no authority in support of hisposition on this point in his brief The Charging Party's citations wereuniformly erroneous. And the Respondent's citations were inapposite.5 A reference to the fact that Montoya had served as the Union's strikecaptain and accompanied the union representative, Bush, when Bushwent to the Respondent's premises on May 4, 1981, to deliver theUnion's letter offering the unconditional return to work of all strikers.Around June 24, 1981, Montoya noticed that he haddeveloped a bad rash on his arms. He surmised that it re-sulted from his proximity to the sheep's wool while heworked as a day laborer as a sticker. In order to alleviatethe condition he thought it best to request a transfer ontothe kill floor or loading dock. So he went and talked toDeBey about it. DeBey promised to see what he coulddo and let him know by the following day.On Friday, DeBey said he would need until Mondayto get an answer.On Monday, June 29, 1981, Montour advised Montoyathat the Respondent had decided to recall six more strik-ers to permanent jobs, with four going to the kill floorand two to the loading dock. That same day DeBey noti-fied Montoya he was being recalled to a permanent joband would be placed in the drip room. Montoya object-ed, saying he would rather be on the loading dock.DeBey simply told him the decision would stand.In fact, as Montoya had been told by Montour, twoemployees were recalled to work on the loading dock.They were Alex Payon and Montoya's son, Larry Mon-toya. Montoya testified that he possessed greater seniori-ty than Alex Payon.Thus, on Wednesday, July 1, 1981, Montoya spoke toDeBey, protesting the fact that he was not placed on theloading dock. DeBey asserted that the openings had notoccurred simultaneously and went on to say that he wassorry, but he had done all that the "politics" would lethim do. Montoya continued to protest, and DeBey final-ly said that everyone who had been working on theloading dock would be hired back there before Montoyawould be placed there. He told Montoya that if someonewho had been working on the loading dock quit, therebycreating an opening, he would be transferred there.Montoya admitted, while describing his work history,that his first year with the Respondent was spent on thekill floor, "sticking and marking toes." He then trans-ferred to the loading dock, but stayed there only acouple of days before transferring to the offal room inthe cooler. After the strike ended he was given day laborjobs for a while until he was recalled to a permanent job.When he was recalled he was put in the drip room.Montoya described the difference between the drip roomand the offal room; he said that the former was merelycold while the latter was both cold and damp.In any event Montoya worked in the drip room untilJanuary 1982, when he developed bursitis in his shoul-ders. He thereon went to DeBey and requested anothertransfer for medical reasons. He was subsequently trans-ferred to the unloading dock.All this occurred after Montoya was offered the pre-cise same job he had held prior to the strike, working inthe offal room. So far as the record shows Montoya wasoffered his old job as soon as it became available. Mon-toya turned this offer down since, based on DeBey'sfacial expression during a conversation they held con-cerning the matter, he surmised that the Respondent"didn't really want him" back in the offal room.Based on these facts, all of which are undisputed ordrawn from the testimony of Montoya, I cannot con-511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelude that Montoya has been the victim of discriminationat the hands of the Respondent.Clearly, under the rules announced in Laidlaw Corp.,171 NLRB 1366 (1968), Montoya was entitled to full re-instatement on the departure of his replacement in theoffal room. The rule is that economic strikers who un-conditionally apply for reinstatement at a time whentheir positions are filled by permanent replacements: (a)remain employees, and (b) are entitled to full reinstate-ment on the departure of replacements unless they havein the meantime acquired regular and substantially equiv-alent employment, or the employer can sustain hisburden of proof that the failure to offer reinstatementwas for legitimate and substantial business reasons.In this case it seems that Montoya received all that therule calls for, and more.First of all he was hired as a day laborer. An employeris obliged to consider all prospective employees in a non-discriminatory fashion. But the record before me will notsupport a finding that the Respondent was obliged tooffer Montoya as a day laborer pending his reinstatementto his former position.Secondly, Montoya was offered a permanent position,in the drip room.6And once again it does not appearthat the Respondent owed him this opportunity.Thirdly, as he admitted, when Montoya's old job didcome open in February 1982 it was promptly offered tohim. He turned it down.Finally, in two instances Montoya was afforded favor-able treatment to enable him to escape medical problems.The first was when he asked for and secured a transferaway from the day-labor work as a sticker, which hadcaused him a rash. The second was when, in March1982, he finally succeeded in securing a transfer to thedock, on account of the bursitis in his shoulders.The parties dispute whether employees were to becalled back from the strike based on their plantwide se-niority or on their departmental seniority. I make nofinding on this point, except that I regard the evidence astoo sketchy to support the General Counsel's burden ofshowing that departmental seniority was to prevail. Cer-tainly the Respondent's letter of acceptance of the em-ployees' unconditional offer to return to work makes noreference to any such seniority plan, and any testimonyoffered on this point was, in my view, too generalized tobe persuasive. Indeed, even Montoya testified that nospecific type of seniority was specified to be used in re-calling employees.Lastly, the evidence of an intent to discriminateagainst Montoya is not convincing.The incident in which Averch ordered him away fromthe loading dock was plausibly explained by DeBey,who testified that the Respondent had a longstandingrule against employees being out of their work areas, orinterfering with the work of other employees in otherdepartments. Montoya acknowledged the existence of6 According to DeBey, in its selection of Montoya for work in thedrip room the Respondent's intent was to place Montoya on "light duty."Montoya agreed that the work in the drip room could be so character-ized.the rule,7as well as the fact that he had been warnedabout violating it several times even preceding the strike.Moreover, Montoya admitted that when Averch orderedhim away from the loading dock Averch had no way ofknowing that he had come there for a legitimate pur-pose, to speak to Schwab about obtaining work on Satur-day. And instead of enlightening Averch or Schwababout the purpose of his visit Montoya simply gave in toanger and walked away. Thus I cannot conclude thatAverch said or did anything illegal when he spoke toMontoya. In effect, albeit abruptly, he simply told him togo back to work, to avoid interfering with other employ-ees, and to abide by the Respondent's rule.Thus, the warnings given Montoya by Montour laterthat day seem somewhat less sinister than when viewedin isolation. True enough the remarks of Montour con-tained a threat and demonstrate a linkage in Montour'smind between Montoya's union activities and the pros-pects for an untimely end to his career with the Re-spondent. Such statements are impermissible and violateSection 8(a)(l) of the Act.8But a finding that the re-marks violated Section 8(a)(1) is not the same as findingthe remarks sufficient to demonstrate an intent to dis-criminate, particularly when the discrimination wouldnecessarily have been practiced by Averch or DeBey,rather than Montour, the person who committed the8(a)(1) violations. Instead, taking into account all the evi-dence that Montoya was not the victim of discrimina-tion, and was instead the recipient of favorable treat-ment, I find that Montour's remarks furnish an inad-equate basis for a finding that the Respondent violatedSection 8(a)(3).Accordingly, taken as a whole I conclude that theGeneral Counsel's evidence does not support the allegedviolations of Section 8(a)(3) and (1) and shall dismissthem.E. Additional Violation of Section 8(a)(1)Employee Raymond Trujillo, a credible witness, testi-fied that he had been employed by the Respondent on itskill floor for about 2 years before the strike. He signedan authorization card for the Union about a week pre-ceding the strike, in addition to passing cards to otheremployees on behalf of the Union.About 3 days before the strike began Trujillo wasworking in the corral when he was approached by Mon-tour. Montour asked him if he liked making the moneyhe was making. Trujillo responded that he did. Montourthen told him that if he liked it he would quit passing outcards for Local 7, the Union.Again, Montour was not presented as a witness by theRespondent, and Trujillo's testimony stands unrefuted.I conclude that Trujillo's testimony amply establishesthat the Respondent must be'held responsible for threat-ening to discharge an employee should he persist in hisI Stipulated to be a requirement of the U.S. Department of Agricul-ture.a As this point was fully litigated without objection from the Respond-ent I have no hesitancy in finding a violation dispite the fact that it wasnot alleged in the complaint.512 DENVER LAMB CO.activities on behalf of the Union. Such a threat is clearlyviolative of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1. The Respondent, Denver Lamb Company, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Union and the NMU are labor organizationswithin the meaning of Section 2(5) of the Act.3. By soliciting employees to sign authorization cardson behalf of the NMU, a labor organization, or other-wise to lend support to it, the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.4. By threatening employees with discharge or otherreprisals if they engaged or continued to engage in unionactivities, including, among other things, passing outunion authorization cards to fellow employees or servingas a strike captain on behalf of a labor organization, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5. The Respondent has not violated the Act in anymanner except as specified above.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ORDER9The Respondent, Denver Lamb Company, Denver,Colorado, its officers, agents, successors, and assigns,shall9 All outstanding motions inconsistent with this recommended Orderare hereby denied. If no exceptions are filed as provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes.1. Cease and desist from(a) Lending support or assistance to Industrial, Techni-cal and Professional Employees, a Division of the Na-tional Maritime Union, AFL-CIO, or any other labor or-ganization, by soliciting or obtaining employee signaturesto membership or authorization cards.(b) Threatening to discharge, or exact other reprisalsfrom employees if they have engaged in or continue toengage in union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theright to self-organization, to join, form, or assist labor or-ganizations of their own choosing, to bargain collectivelythrough representatives of their own choosing, and toengage in other protected activities for the purpose ofcollective-bargaining or other mutual aid or protection.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its Denver, Colorado facility copies of theattached notice marked "Appendix."o1Copies of thenotice, on forms provided by the Regional Director forRegion 27, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.'O If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."513